Exhibit (a)(6) DWS INTERNATIONAL FUND, INC. ARTICLES SUPPLEMENTARY DWS International Fund, Inc., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940 (which is hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Pursuant to the authority expressly vested in the Board of Directors of the Corporation by the Charter of the Corporation, the Board of Directors has duly designated and classified the three hundred million (300,000,000) shares of the authorized but undesignated shares of capital stock of the Corporation as a new Series of shares of capital stock, such Series being designated the “DWS Diversified International Equity Fund” Series. SECOND:Pursuant to the authority expressly vested in the Board of Directors of the Corporation by the Charter of the Corporation, the Board of Directors has further designated and classified the three hundred million (300,000,000) shares of the DWS Diversified International Equity Fund Series designated and classified pursuant to Article First above into six Classes of shares, each Class consisting of eighty million (50,000,000) shares, and such Classes being designated as Class A shares, Class B shares, Class C shares, Class R shares, Class S shares and Institutional Class shares, respectively. THIRD:(a) Immediately prior to the filing of these Articles Supplementary, the Corporation had the authority to issue two billion four hundred forty seven million nine hundred twenty three thousand eight hundred eighty eight (2,447,923,888) shares of capital stock, with a par value of $0.01 per share, for an aggregate par value of Twenty Four Million Four Hundred Seventy Nine Thousand Two Hundred Thirty Eight Dollars and Eighty Eight Cents ($24,479,238.88), which shares were designated and classified into the following Series, which Series were subdivided into the following Classes: SeriesClassesNumber of Shares DWS International Fund 620,595,597 Class A shares100,000,000 Class B shares 50,000,000 Class C shares 20,000,000 Class S shares 200,595,597 Class AARP shares 100,000,000 Institutional Class shares 50,000,000 Investment Class shares 100,000,000 DWS Latin America Equity Fund 340,000,000 Class A shares 50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class M shares 20,000,000 Class S shares 100,000,000 Class AARP shares 100,000,000 DWS World Dividend Fund 420,000,000 Class A shares50,000,000 Class B shares 50,000,000 Class C shares20,000,000 Class S shares100,000,000 Class AARP shares100,000,000 Institutional Class shares100,000,000 DWS Emerging Markets Equity Fund 420,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares 20,000,000 Class S shares100,000,000 Class AARP shares 100,000,000 Institutional Class shares100,000,000 DWS Dreman International Value Fund320,000,000 Class A shares80,000,000 Class C shares 80,000,000 Institutional Class shares80,000,000 Class S shares80,000,000 Undesignated 327,328,291 (b)Immediately after the filing of these Articles Supplementary, the Corporation will continue to have the authority to issue two billion four hundred forty seven million nine hundred twenty three thousand eight hundred eighty eight (2,447,923,888) shares of capital stock, with a par value of $0.01 per share, for an aggregate par value of Twenty Four Million Four Hundred Seventy Nine Thousand Two Hundred Thirty Eight Dollars and Eighty Eight Cents ($24,479,238.88), which shares will be designated and classified into the following Series, which Series will be subdivided into the following Classes: SeriesClassesNumber of Shares DWS International Fund 620,595,597 Class A shares100,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares200,595,597 Class AARP shares100,000,000 Institutional Class shares50,000,000 Investment Class shares100,000,000 DWS Latin America Equity Fund340,000,000 Class A shares 50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class M shares 20,000,000 Class S shares100,000,000 Class AARP shares100,000,000 DWS World Dividend Fund420,000,000 Class A shares50,000,000 Class B shares 50,000,000 Class C shares20,000,000 Class S shares100,000,000 Class AARP shares 100,000,000 Institutional Class shares100,000,000 DWS Emerging Markets Equity Fund 420,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares100,000,000 Class AARP shares100,000,000 Institutional Class shares100,000,000 DWS Dreman International Value Fund 320,000,000 Class A shares80,000,000 Class C shares80,000,000 Institutional Class shares80,000,000 Class S shares 80,000,000 DWS Diversified International Equity Fund300,000,000 Class A shares 50,000,000 Class B shares50,000,000 Class C shares 50,000,000 Class R shares 50,000,000 Class S shares 50,000,000 Institutional Class shares 50,000,000 Undesignated 27,328,291 FOURTH:A description of the DWS Diversified International Equity Fund, and of each Class thereof, including the preferences, conversion or other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms or conditions of redemption, is as follows: (a)Except as provided in the Charter of the Corporation and except for the differences, as described below, associated with each of the Classes of the DWS Diversified International Equity Fund, the shares of the DWS Diversified International Equity Fund shall be identical in all respects with the shares of the Corporation’s other Series, except that six (6) Series of shares, as opposed to five (5), now exist. (b)Except as provided in the Charter of the Corporation, the Class A, Class B, Class C, Class R, Class S and Institutional Class share Classes of the DWS Diversified International Equity Fund Series each shall be identical in all respects, and shall have the same preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption of the other Classes of the Corporation’s other Series. FIFTH:Except as otherwise provided by the express provisions of these Articles Supplementary, nothing herein shall limit, by inference or otherwise, the discretionary right of the Board of Directors of the Corporation to classify and reclassify and issue any unissued shares of the Corporation’s capital stock and to fix or alter all terms thereof to the full extent provided by the Charter of the Corporation. SIXTH:The Board of Directors of the Corporation, acting at a meeting duly called and held on November 19, 2010, duly authorized and adopted resolutions designating and classifying the capital stock of the Corporation as set forth in these Articles Supplementary. [signatures begin on next page] IN WITNESS WHEREOF, DWS International Fund, Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Assistant Secretary on this 12th day of January, 2011; and its Vice President acknowledges that these Articles Supplementary are the act of DWS International Fund, Inc., and he further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of his knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST:DWS INTERNATIONAL FUND, INC. /s/Rita Rubin/s/John Millette Name:Rita RubinName:John Millette Position:Assistant SecretaryPosition: Vice President and Secretary
